

DEBT EXCHANGE AGREEMENT


THIS DEBT EXCHANGE AGREEMENT (the “Agreement”) is effective as of August 15,
2009 (the “Effective Date”) by and between CoConnect, Inc., a Nevada corporation
(the “Company”) and Noctua Fund Manager, LLC, a Delaware limited liability
company (“NFM”). The Company and NFM may be individually referred to herein as a
“Party” and collectively as the “Parties”.


RECITALS


WHEREAS, as of the date of this Agreement, the Company maintains $26,414 in debt
owed to NFM related to expenses previously paid for by NFM related to
professional fees and certain general and administrative expenses of the Company
(the “Debt”);


WHEREAS, NFM has demanded payment of the Debt;


WHEREAS, the Company has reviewed its books and records and confirms the
existence of and liability for the Debt;


WHEREAS, the Company has made representations to NFM that the Company is unable
to settle the Debt through the payment of cash;


WHEREAS, the Company has approached NFM and requested additional funding to
assist the Company in their ongoing corporate reporting requirements;


WHEREAS, considering the Company is unable to settle the Debt through the
payment of cash, the Company believes it to be in the best interest of the
Company and its shareholders to settle the current liability under the Debt and
exchange the Debt as described herein;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Exchange Terms.    NFM hereby agrees to cancel the Debt and settle
and resolve any and all past, present and future claims NFM may have against the
Company related to the Debt. Following the execution of this Agreement, the
Company shall issue NFM two promissory notes in the total amount of $27,724 (the
“Settlement Notes,” represented by promissory notes series 08152009-B1 and
08152009-B2, copies of which have been attached hereto as Exhibit A and Exhibit
B) which shall represent, acknowledge and memorialize the Debt and the New Loan
defined below. Further, the Company agrees to indemnify NFM and hold it
individually and collectively harmless against any losses, claims, damages or
liabilities incurred by NFM, in connection with, or relating in any manner,
directly or indirectly, to the Debt and/or the Settlement Notes. Additionally,
the Company agrees to immediately reimburse NFM individually and collectively
for any and all expenses, including, without limitation, attorney fees, incurred
by NFM in connection with investigating, preparing to defend or defending, or
otherwise being involved in, any lawsuits, claims or other proceedings arising
out of or in connection with or relating in any manner, directly or indirectly,
to NFM’s business relationships with the Company, including, but not limited to
the Debt and/or the Settlement Notes (as defendant, nonparty, or in any other
capacity other than as a plaintiff, including, without limitation, as a party in
an interpleader action). The Company further agrees that the indemnification and
reimbursement commitments set forth in this paragraph shall extend to any
controlling person, strategic alliance, partner, member, shareholder, director,
officer, employee, agent or subcontractor of NFM and their heirs, legal
representatives, successors and assigns.  The provisions set forth in this
Section shall survive any termination of this Agreement.


2.           New Loan.   NFM shall deliver to the Company $1,310 (the “New
Loan”) which shall be used for the corporate actions described above and shall
be included in the balance of the Settlement Notes.


3.           Assignability.  The Settlement Notes shall be binding upon the
Company and its successors, and shall inure to the benefit of NFM and their
successors and assigns. The Settlement Notes, and all of the terms and
conditions described herein, are assignable and may be transferred sold, or
pledged, hypothecated or otherwise granted as security by NFM at their sole
discretion. The Company may not assign any of its obligations under the
Settlement Notes without the consent of NFM.


4.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR
BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS
AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS
CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT,
EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO
TRIABLE.


5.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.


6.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


7.           Severance.    Should any provision of this Agreement be held by a
court of competent jurisdiction to be invalid, void or unenforceable for
whatever reason, the remaining provisions not so declared shall, nevertheless,
continue in full force and effect, without being impaired in any manner
whatsoever.


8.           Acknowledgments and Assent.   The Parties acknowledge that they
have been given adequate time to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein.

 

 


SIGNATURE PAGE


IN WITNESS WHEREOF the Parties have executed this Agreement effective as of
August 15, 2009.


COMPANY
 
CoConnect, Inc.
 
/s/ Mark L. Baum
___________________________________
By: Mark L. Baum, Esq.
Its: President
NFM
 
Noctua Fund Manager, LLC
 
/s/ James B. Panther, II
___________________________________
By: James B. Panther, II
Its: Managing Member






LIST OF EXHIBITS


Exhibit A………………..
Settlement Note Series 08152009-B1
Exhibit B………………..
Settlement Note Series 08152009-B2


 






 
 

--------------------------------------------------------------------------------

 


THIS SECURED CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) AND THE COMMON SHARES
ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE AND THE COMMON SHARES
ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SAID ACT, OR ANY OTHER
VALID EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT OR AN OPINION OF
COUNSEL FROM THE HOLDER (AS DEFINED HEREIN) THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.


COCONNECT, INC.


SECURED CONVERTIBLE PROMISSORY NOTE
Series 08152009-B1


Principal Amount:                     $13,862
 
Issuance Date:                                                  August 15, 2009
     
Interest Rate:                                     5%
 
Maturity Date:                                             November 15, 2009





WHEREAS, on or about August 15, 2009, CoConnect, Inc., a Nevada corporation (the
“Borrower”), entered into a debt exchange agreement with Noctua Fund Manager,
LLC, a Delaware limited liability company (the “Holder”) requiring the issuance
of a secured convertible promissory note to the holder in the total amount of
$13,862 (the “Exchange Agreement,” a copy of which has been attached hereto as
Exhibit A). The Holder and the Borrower may hereinafter be referred to
individually as a “Party” and collectively as the “Parties.”


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein, and for good and valuable consideration, receipt of which is
hereby acknowledged, the Borrower hereby issues this secured convertible
promissory note and the Parties hereby agree as follows:


ARTICLE I
GENERAL PROVISIONS


1.1            Issuance of Note.  Upon the following terms and conditions, the
Borrower hereby issues to the Holder, and the Holder hereby accepts from the
Borrower, this note (the “Note”) in the aggregate principal amount of Thirteen
Thousand Eight Hundred and Sixty Two Dollars (US$13,862), convertible into
shares of the Borrower's common stock, par value $0.01 per share (the “Common
Stock”), due and payable on or before November 15, 2009 (the “Maturity Date”).
The Borrower and the Holder are executing and delivering this Note in accordance
with and in reliance upon the exemption from securities registration afforded by
Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the "Securities Act"), including Regulation
D, and/or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the investments
to be made hereunder.


­1.2           Interest.  Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to five percent (5%), of the
Note, payable upon the Maturity Date at the option of the Holder in (i) cash, or
(ii) in registered shares of Common Stock. If Holder elects to receive interest
in Common Stock, the price of the Common Stock shall be determined in accordance
with Section 2 herein. Interest shall be computed on the basis of a 360-day year
of twelve (12) 30-day months and shall accrue commencing on the Issuance
Date.  Furthermore, upon the occurrence of an Event of Default (as defined in
Article V below), then to the extent permitted by law, the Borrower will pay
interest to the Holder, payable on demand, on the outstanding principal balance
of the Note from the date of the Event of Default until such Event of Default is
cured at the rate of the lesser of fifteen percent (15%) and the maximum
applicable legal rate per annum. Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Borrower to the Holder and thus refunded
to the Borrower.


1.3            Conversion.  Borrower has authorized, and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to one hundred and fifty percent (150%) of the
aggregate number of shares of Common Stock to effect the conversion of the Note
and any interest accrued and outstanding thereon as of the Issuance Date. Any
shares of Common Stock issuable upon conversion of the Note and any interest
accrued and outstanding on the Note are herein referred to as the “Conversion
Shares”. The Note and the Conversion Shares are sometimes collectively referred
to herein as the “Securities”. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from Issuance Date and until
the Note is paid in full regardless of the occurrence of an Event of
Default.  The Note shall be payable in full upon demand, unless previously
converted into Common Stock in accordance with Article II hereof.


1.4           Security Interest.  The Note shall be secured by all of the assets
of the Borrower up to the amount of this Note (the “Collateral”). The Borrower
hereby provides the Holder express consent to file a UCC-1 Financing Statement
for the purpose of securing the Holder’s interest in the Collateral.


ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Conversion Shares as set forth below.
2.1           Conversion into the Borrower's Common Stock.


(a)          The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, at the
election of the Holder (the date of giving of such notice of conversion being a
"Conversion Date") into fully paid and nonassessable shares of Common Stock as
such stock exists on the date of issuance of this Note, or any shares of capital
stock of Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price per share, subject to adjustment as
provided in Section 2.1(c) hereof, equal to $0.01 (the "Conversion Price"). Upon
delivery to the Borrower of a notice of conversion, the Borrower shall issue and
deliver to the Holder within three (3) business days after the Conversion Date
(such third day being the “Delivery Date”) that number of shares of Common Stock
for the portion of the Note converted in accordance with the foregoing. At the
election of the Holder, the Borrower will deliver accrued but unpaid interest on
the Note, if any, through the Conversion Date directly to the Holder. The number
of shares of Common Stock to be issued upon each conversion of this Note shall
be determined by dividing that portion of the principal of the Note to be
converted by the Conversion Price.


(b)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to this Section 2,
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


(i)           Merger, Sale of Assets, etc.  If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or Holder. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or Holder after any such consolidation, merger, sale or conveyance.


(ii)           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


(iii)           Stock Splits, Combinations and Dividends.  In the event of any
capital restructuring of the Borrower including, but not limited to, any an
event in which the shares of Common Stock are subdivided or combined into a
greater or smaller number of shares of Common Stock or if a dividend is paid on
the Common Stock in shares of Common Stock, the Conversion Price shall be
adjusted to the lesser of: (i) $0.01; or (ii) 70% of the lowest closing bid
price of the Common Stock as quoted by Bloomberg, LP for the thirty (30) day
period prior to such Conversion Date.
 
(c)           Borrower represents that upon the issuance of any Conversion
Shares, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in this Section.  Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.


2.3           Maximum Conversion.  The Holder shall not be entitled to convert
an amount of the Note which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
of the Borrower on such Conversion Date; provided, however, the Holder may waive
the limitations set forth herein at its sole and absolute discretion by written
notice of not less than sixty-one (61) days to the Borrower.   For the purposes
of the provision to the immediately preceding sentence, beneficial ownership
shall be determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to the
foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any conversion hereunder and to the extent that the
Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Note are convertible shall be the
responsibility and obligation of the Holder.  The Holder may waive the
conversion limitation described in this Section 2.3, in whole or in part, upon
and effective after ten (10) days prior written notice to the Borrower to
increase such percentage to up to 9.99%. The Holder may allocate which of the
equity of the Borrower deemed beneficially owned by the Holder shall be included
in the 4.99% amount or up to 9.99% amount as described above.


2.4            Buy-In.  In addition to any other rights available to the Holder,
if the Borrower fails to deliver to the Holder shares issuable upon conversion
of a Note by the Delivery Date (as defined herein) and if after seven (7)
business days after such date the Holder or a broker on the Holder’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Common Stock which the
Holder was entitled to receive upon such conversion (a "Buy-In"), then the
Borrower shall pay in cash to the Holder (in addition to any remedies available
to or elected by the Holder) the amount by which (i) the Holder's total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (ii) the aggregate principal and/or interest amount of the
Note for which such conversion, exercise or required delivery was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if the
Holder purchases shares of Common Stock having a total purchase price of $11,000
to cover a Buy-In with respect to an attempted conversion of $10,000 of note
principal having an aggregate purchase price of $10,000, then the Borrower shall
be required to pay the Holder $1,000, plus interest. The Holder shall provide
the Borrower written notice indicating the amounts payable to the Holder in
respect of the Buy-In.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants to the Holder as follows:


(a)          Due Incorporation.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of Nevada and has the
requisite corporate power to own its properties and to carry on its business.
The Borrower is duly qualified as a foreign corporation to do business and is in
good standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purpose of this Note, a “Material Adverse Effect” shall
mean a material adverse effect on the financial condition, results of
operations, properties or business of the Borrower taken individually, or in the
aggregate, as a whole.  For purposes of this Note, “Subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 50% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.


(b)            Capitalization.  All issued and outstanding shares of capital
stock of the Borrower have been duly authorized and validly issued and are fully
paid and nonassessable.


(c)            Authority; Enforceability.  This Note has been duly authorized,
executed and delivered by the Borrower and Subsidiaries (as the case may be) and
are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.  The Borrower
and Subsidiaries have full corporate power and authority necessary to enter into
and deliver the Note and to perform their obligations thereunder.


(d)            Additional Issuances.   There are no outstanding agreements or
preemptive or similar rights affecting the Common Stock or equity and no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of any shares of Common Stock or equity of the Borrower or
other equity interest in any of the Subsidiaries of the Borrower.
 
(e)            No Violation or Conflict.  Neither the issuance nor sale of the
Securities nor the performance of the Borrower’s obligations under this Note and
all other agreements entered into by the Borrower relating thereto by the
Borrower will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default in any  material
respect) of a material nature under (1) the articles or certificate of
incorporation, charter or bylaws of the Borrower, (2) any decree, judgment,
order, law, treaty, rule, regulation or determination applicable to the Borrower
of any court, governmental agency or body, or arbitrator having jurisdiction
over the Borrower or over the properties or assets of the Borrower or any of its
affiliates, (3) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Borrower or any
of its affiliates is a party, by which the Borrower or any of its affiliates is
bound, or to which any of the properties of the Borrower or any of its
affiliates is subject, or (4) the terms of any “lock-up” or similar provision of
any underwriting or similar agreement to which the Borrower, or any of its
affiliates is a party except the violation, conflict, breach, or default of
which would not have a Material Adverse Effect;


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Borrower or any of
its affiliates, except as contemplated herein;


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt or security instrument of any other creditor or equity
holder of the Borrower, nor result in the acceleration of the due date of any
obligation of the Borrower; or


(iv)           result in the activation of any piggy-back registration rights of
any person or entity holding securities or debt of the Borrower or having the
right to receive securities of the Borrower.


(f)            The Securities.  The Securities upon issuance:


(i)                      are, or will be, free and clear of any security
interests, liens, claims or other encumbrances, subject to restrictions upon
transfer under the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Conversion Shares, the Conversion Shares will be duly
and validly issued, fully paid and nonassessable or if registered pursuant to
the 1933 Act, and resold pursuant to an effective registration statement will be
free trading and unrestricted;




(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Borrower;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders, provided Holder’s representations herein are true
and accurate and Holder takes no actions or fails to take any actions required
for their purchase of the Securities to be in compliance with all applicable
laws and regulations; and


(v)           provided Holder’s representations herein are true and accurate,
will have been issued in reliance upon an exemption from the registration
requirements of and will not result in a violation of Section 5 under the 1933
Act.


(g)            Stop Transfer.  The Borrower will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the Holder.


(h)            Defaults.   The Borrower is not in violation of its articles of
incorporation or bylaws and is (i) not in default under or in violation of any
other material agreement or instrument to which it is a party or by which it or
any of its properties are bound or affected, which default or violation would
have a Material Adverse Effect, (ii) not in default with respect to any order of
any court, arbitrator or governmental body or subject to or party to any order
of any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Borrower’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.


(i)            Not an Integrated Offering.  Neither the Borrower, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Note to be integrated with prior offerings by the
Borrower for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the principal market which would impair the exemptions relied upon herein or the
Borrower’s ability to timely comply with its obligations hereunder. Nor will the
Borrower or any of its affiliates take any action or steps that would cause the
offer or issuance of the Securities to be integrated with other offerings which
would impair the exemptions relied upon in this offering or the Borrower’s
ability to timely comply with its obligations hereunder. The Borrower will not
conduct any offering other than the transactions contemplated hereby that will
be integrated with the offer or issuance of the Securities which would impair
the exemptions relied upon in this offering or the Borrower’s ability to timely
comply with its obligations hereunder.


(j)            No Undisclosed Liabilities.  The Borrower has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed herein, other than those incurred in the ordinary course of the
Borrower’s businesses and which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


(k)            Investment Company.   Neither the Borrower nor any affiliate is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


(l)            Survival.  The foregoing representations and warranties shall
survive until three (3) years after the Issuance Date.


3.2            Representations and Warranties of the Holder.  The Holder hereby
represents and warrants to the Borrower with respect solely to itself and not
with respect to any other Holder as follows:


(a)            Organization and Standing of the Holder.  The Holder is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its Delaware.


(b)            Authorization and Power.  The Holder has the requisite power and
authority to enter into this Note and to receive the Securities being sold to it
hereunder.  The execution, delivery and performance of the Securities by the
Holder and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate or partnership action, and no
further consent or authorization of such Holder or its Board of Directors,
stockholders, or partners, as the case may be, is required. When executed and
delivered by the Holder, the Note shall constitute valid and binding obligations
of the Holder enforceable against such Holder in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor's rights and remedies or by other equitable principles of general
application.


(c)            Acquisition for Investment.  The Holder is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution. The Holder does not have a present intention to
sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Holder does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition. The Holder acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Holder is
capable of evaluating the merits and risks of Holder's investment in the
Borrower, (ii) is able to bear the financial risks associated with an investment
in the Securities and (iii) has been given full access to such records of the
Borrower and the Subsidiaries and to the officers of the Borrower and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.


(d)            No General Solicitation.  The Holder acknowledges that the
Securities were not offered to such Holder by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Holder was invited by any of the foregoing means of communications.
The Holder, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.


(e)            Certain Fees.  Other than as described herein, the Holder has not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' structuring fees, financial
advisory fees or other similar fees in connection with the Note.


ARTICLE IV
COVENANTS


The Borrower covenants with the Holder as follows, which covenants are for the
benefit of the Holder and their respective permitted assignees.


4.1           Inspection Rights.  The Borrower shall permit, during normal
business hours and upon reasonable request and reasonable notice, the Holder or
any employees, agents or representatives thereof, so long as such Holder shall
be obligated hereunder to purchase the Note or shall beneficially own any
Conversion Shares for purposes reasonably related to such Holder's interests as
a stockholder, to examine the publicly available, non-confidential records and
books of account of, and visit and inspect the properties, assets, operations
and business of the Borrower and any Subsidiary, and to discuss the publicly
available, non-confidential affairs, finances and accounts of the Borrower and
any Subsidiary with any of its officers, consultants, directors, and key
employees.


4.2           Compliance with Laws.  The Borrower shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.


4.3           Keeping of Records and Books of Account.  The Borrower shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Borrower and its
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.


4.4           Other Agreements.  The Borrower shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability to perform of the Borrower or any Subsidiary under the Note.


4.5           Disclosure of Material Information.  The Borrower covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Holder or its agents or counsel with any information that the
Borrower believes constitutes material non-public information, unless prior
thereto such Holder shall have executed a written agreement regarding the
confidentiality and use of such information.  The Borrower understands and
confirms that the Holder shall be relying on the foregoing representations in
effecting transactions in securities of the Borrower. In the event such
information is disclosed to the Holder, the Borrower shall publicly disclose
such information in a Form 8-K filed with the United States Securities and
Exchange Commission (the “SEC”) within four days of the disclosure of such
information.


4.6           Pledge of Securities.  The Borrower acknowledges that the
Securities may be pledged by a Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Holder effecting a pledge of
the Securities shall be required to provide the Borrower with any notice thereof
or otherwise make any delivery to the Borrower pursuant to this Note; provided
that a Holder and its pledgee shall be required to comply with the provisions
herein in order to effect a sale, transfer or assignment of Securities to such
pledgee.


4.7           Amendments.  The Borrower shall not amend or waive any provision
of the Articles of Incorporation or Bylaws of the Borrower without the express
written consent of the Holder.


4.8           Distributions.  So long as the Note remains outstanding, the
Borrower agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock or other equity security of the
Borrower or (ii) purchase or otherwise acquire for value, directly or
indirectly, any Common Stock or other equity security of the Borrower.


4.9           Reservation of Shares.  So long as the Note remains outstanding,
the Borrower shall take all action necessary to at all times have authorized and
reserved for the purpose of issuance, one hundred and fifty percent (150%) of
the aggregate number of shares of Common Stock needed to provide for the
issuance of the Conversion Shares.


4.10           Transfer Agent.  The Borrower’s current transfer agent is Action
Stock Transfer Corporation. So long as the Note remains outstanding, the
Borrower shall not change transfer agents without the express written consent of
the Holder. In addition, the Borrower shall issue irrevocable instructions (the
“Irrevocable Transfer Agent Instructions” attached hereto as Exhibit B) to its
transfer agent, and any subsequent transfer agent. The Borrower warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section will be given by the Borrower to its transfer agent and that the
Conversion Shares shall otherwise be freely transferable on the books and
records of the Borrower as and to the extent provided in this Note. If the
Holder provides the Borrower or the Borrower’s transfer agent with an opinion of
counsel of the Holder’s choosing to the effect that a public sale, assignment or
transfer of the Conversion Shares may be made without registration under the
Securities Act or the Holder provides the Borrower with reasonable assurances
that the Conversion Shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold, the Borrower hereby expressly authorizes the
transfer agent to accept such opinion or assurances without any Borrower
approval required and expressly authorizes and instructs the transfer agent to
affect such transfer, and, in the case of the Conversion Shares, issue one or
more certificates in such name and in such denominations as specified by such
Holder and without any restrictive legend.  The Borrower acknowledges that a
breach by it of its obligations under this Section will cause irreparable harm
to the Holder by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Borrower acknowledges that the remedy at
law for a breach of its obligations under this Section will be inadequate and
agrees, in the event of a breach or threatened breach by the Borrower of the
provisions of this Section, that the Holder shall be entitled, in addition to
all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer of such shares, without the
necessity of showing economic loss and without any bond or other security being
required.


4.11           Disposition of Assets.  So long as the Note remains outstanding,
neither the Borrower nor any subsidiary shall sell, transfer or otherwise
dispose of any of its properties, assets and rights including, without
limitation, its intellectual property to any person except for sales with the
prior written consent of the Holder.


4.12           Restrictions on Issuances of Securities.  So long as any amount
of the principal or interest of the Note remains outstanding, the Borrower shall
not issue any additional securities, including any class of common or preferred
shares, nor designate any new class of securities without the prior written
consent of the Holder.


4.13           Restrictions on Subsequent Financings.  So long as any amount of
the principal or interest of the Note remains outstanding, the Borrower shall
not offer or sell to, or exchange with (or other type of distribution to) any
third party any debt instrument, including, but not limited to securities
convertible, exercisable or exchangeable into Common Stock or any other equity
security of the Borrower, without the prior written consent of the Holder with
such consent not, provided adequate security to the Holder, to be unreasonably
withheld.


ARTICLE V
                                                                                                                       
EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


5.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of Principal Amount, interest or other sum due under this Note
when due and such failure continues for a period of five (5) business days after
the due date.


5.2           Failure to Convert. The Borrower provides notice to the Holder,
including by way of public announcement, at any time, of its inability to comply
or its intention not to comply with proper requests for conversion of this Note
into shares of Common Stock.


5.3           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of this Note in any material respect and such breach,
if subject to cure, continues for a period of five (5) business days.
5.4           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith shall be false or misleading in any material respect as of
the date made.


5.5           Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for them or for a substantial part
of their property or business; or such a receiver or trustee shall otherwise be
appointed.


5.6           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.


5.7           Delisting.   Delisting of the Common Stock from any Principal
market; failure to comply with the requirements for continued listing on a
Principal market for a period of seven consecutive trading days; or notification
from a Principal market that the Borrower is not in compliance with the
conditions for such continued listing on such Principal market.


5.8           Stop Trade.  An SEC or judicial stop trade order or Principal
market trading suspension with respect to Borrower’s Common Stock that lasts for
five (5) or more consecutive trading days.


5.9           Failure to Deliver Common Stock or Replacement Note.  Borrower's
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note, and, if requested by Borrower, a replacement Note.


5.10           Failure to Remove Restrictive Legend. The failure of the Borrower
to instruct its transfer agent to remove any legends from shares of Common Stock
pursuant to Section 4.10 herein and issue such un-legended certificates to the
Holder within three (3) business days of the Holder’s request.


5.11           Stock Splits.   The Borrower effectuates a reverse or forward
split of its Common Stock without express written consent from the Holder.


5.12           Reservation Default. The occurrence of reservation default as
described in this Note.
 
ARTICLE VI
INDEMNIFICATION


6.1           General Indemnity.  The Borrower agrees to indemnify the Holder
and hold it harmless against any losses, claims, damages or liabilities incurred
by the Holder, in connection with, or relating in any manner, directly or
indirectly, to the Holder in connection with the Note. Additionally, the
Borrower agrees to reimburse the Holder immediately for any and all expenses,
including, without limitation, attorney fees, incurred by the Holder in
connection with investigating, preparing to defend or defending, or otherwise
being involved in, any lawsuits, claims or other proceedings arising out of or
in connection with or relating in any manner, directly or indirectly, from the
Note (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader
action).  The Borrower further agrees that the indemnification and reimbursement
commitments set forth in this paragraph shall extend to any controlling person,
strategic alliance, partner, member, shareholder, director, officer, employee,
agent or subcontractor of the Holder and their heirs, legal representatives,
successors and assigns.  The provisions set forth in this Section shall survive
any termination of this Note.


ARTICLE VII
                                                                                                                                                                                             
MISCELLANEOUS


7.1           Fees and Expenses.  Each Party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such Party incident to the negotiation, preparation,
execution, delivery and performance of this Note; provided however, the Borrower
shall pay all reasonable fees and expenses incurred by the Holder in connection
with the enforcement of this Note, including, without limitation, all reasonable
attorneys' fees and expenses.  


7.2           Specific Performance; Consent to Jurisdiction; Venue.


(a)            The Borrower and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Note was not performed in accordance with its specific terms or were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Note and to enforce specifically the terms and provisions hereof or thereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity.


(b)            This Note shall be governed by and construed in accordance with
the laws of the State of Florida without reference to applicable conflict of law
principles.  All Parties consent to the exclusive jurisdiction of the Federal
Court or any state court sitting in Florida in any action, suit or other
proceeding arising out of or relating to this Note and each Party irrevocably
agrees that all claims and demands in respect of any such action, suit or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such action,
suit or proceeding brought in any such court or that such court is an
inconvenient forum. EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS NOTE IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
HERETO.  Whenever possible, each provision of this Note shall be interpreted in
such manner as to be effective and valid under applicable law, but, if any
provision of this Note shall be held to be prohibited or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
7.3           Entire Agreement; Amendment.  This Note and the Exchange Agreement
contains the entire understanding and agreement of the Parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Exchange Agreement, neither the Borrower nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Note may
be waived or amended other than by a written instrument signed by the Borrower
and the Holder holding at least a majority of the principal amount of the Note
then held by the Holder. Any amendment or waiver effected in accordance with
this Section shall be binding upon the Holder (and their permitted assigns) and
the Borrower.


7.4           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telecopy, e-mail or facsimile
transmission at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:


If to the Borrower, to:
 
CoConnect, Inc.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Fax: (760) 804-8845
 
If to the Holder, to:
 
Noctua Fund Manager, LLC
E-mail:



Any Party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other Party hereto.


7.5           Waivers.  No waiver by either Party of any default with respect to
any provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.


7.6           Headings.  The article, section and subsection headings in this
Note are for convenience only and shall not constitute a part of this Note for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.


7.7           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. This Note, and all of the terms and conditions described
herein, is assignable and may be transferred sold, or pledged, hypothecated or
otherwise granted as security freely by the Holder. The Borrower may not assign
any of its obligations under this Note without the consent of the Holder.


7.8           No Third Party Beneficiaries.  This Note is intended for the
benefit of the Parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


7.9           Survival.  The representations and warranties of the Borrower and
the Holder shall survive the execution and delivery hereof.


7.10           Counterparts.  This Note may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
Party and delivered to the other Parties hereto, it being understood that all
Parties need not sign the same counterpart.


7.11           Severability.  The provisions of this Note are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Note
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Note and this Note shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of such provision, had never been contained herein, so that such
provisions would be valid, legal and enforceable to the maximum extent possible.


7.12           Further Assurances.  From and after the date of this Note, upon
the request of the Holder or the Borrower, the Borrower and the Holder shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Note


7.13           Shareholder Status.  The Holder shall not have rights as a
shareholder, including any voting right, of the Borrower with respect to
unconverted portions of this Note. However, the Holder will have all the rights
of a shareholder of the Borrower with respect to the shares of Common Stock to
be received by Holder after delivery by the Holder of a Conversion Notice to the
Borrower.


7.14           Acknowledgments and Assent.  The Parties individually and
collectively acknowledge that they have been given adequate time to consider
this Note and that they were advised to consult with an independent attorney
prior to signing this Note and that they have in fact consulted with counsel of
their own choosing prior to executing this Note. The Parties agree that they
have read this Note and understand the content herein, and freely and
voluntarily assent to all of the terms herein.

 




SIGNATURE PAGE


IN WITNESS WHEREOF, the Borrower has signed and sealed this Note and delivered
it as of the date first set forth above.



 
COCONNECT, INC.
A Nevada corporation
 
/s/ Mark L. Baum
 
 
By: Mark L. Baum, Esq.
Its: President







FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN ORIGINAL
OF THE SAME.
 




LIST OF EXHIBITS


Exhibit A…………Exchange Agreement
Exhibit B…………Irrevocable Transfer Agent Instruction Letter




 
 
 
 
 

--------------------------------------------------------------------------------

 

 
THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) AND THE COMMON SHARES ISSUABLE
UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”).  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR THE COMMON SHARES
ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SAID ACT, OR ANY OTHER VALID
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT OR AN OPINION OF
COUNSEL OF THE BORROWER (AS DEFINED HEREIN) THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.


COCONNECT, INC.


CONVERTIBLE PROMISSORY NOTE
Series 08152009-B2


Principal Amount:                     $13,862
 
Issuance Date:                                                  August 15, 2009
     
Interest Rate:                                     5%
 
Maturity Date:                                             November 15, 2009



WHEREAS, on or about August 15, 2009, CoConnect, Inc., a Nevada corporation (the
“Borrower”), entered into a note exchange agreement with Noctua Fund Manager,
LLC, a Delaware limited liability company (the “Holder”) requiring the issuance
this promissory note to the holder in the amount of $13,862 (the “Exchange
Agreement,” a copy of which has been attached hereto as Exhibit A). The Holder
and the Borrower may hereinafter be referred to individually as a “Party” and
collectively as the “Parties.”


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein, and for good and valuable consideration, receipt of which is
hereby acknowledged, the Borrower hereby issues this convertible promissory note
and the Parties hereby agree as follows:


1            Issuance of Note.  Upon the following terms and conditions, the
Borrower hereby issues to the Holder, and the Holder hereby accepts from the
Borrower, this convertible promissory note (the “Note”) in the aggregate
principal amount of Thirteen Thousand Eight Hundred and Sixty Two Dollars
(US$13,862), convertible into shares of the Borrower's common stock, par value
$0.01 per share (the “Common Stock”), due and payable on or before November 15,
2009 (the “Maturity Date”). The Borrower and the Holder are executing and
delivering this Note in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the U.S. Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
"Securities Act"), including Regulation D, and/or upon such other exemption from
the registration requirements of the Securities Act as may be available with
respect to any or all of the investments to be made hereunder.




­2.           Interest.  Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to five percent (5%), of the
Note, payable upon the Maturity Date at the option of the Holder in (i) cash, or
(ii) in registered shares of Common Stock. If Holder elects to receive interest
in Common Stock, the price of the Common Stock shall be determined in accordance
with Section 2 herein. Interest shall be computed on the basis of a 360-day year
of twelve (12) 30-day months and shall accrue commencing on the Issuance Date.
Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Borrower to the Holder and thus refunded to the Borrower.


3.           Conversion of
Note.                                                      The Holder shall have
the right from and after the date of the issuance of this Note and then at any
time until this Note is fully paid, to convert any outstanding and unpaid
principal portion of this Note, into fully paid and nonassessable shares of the
common stock of the Borrower as such stock exists on the date of issuance of
this Note, or is hereafter be changed or reclassified, at a “Conversion Price”
equal to $0.01 per share; provided, however,  the Holder shall not be entitled
to convert an amount of the Note which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Borrower on such Conversion Date; provided, however, the
Holder may waive the limitations set forth herein with written consent from the
Borrower by written notice of not less than sixty-one (61) days to the Borrower.
For the purposes of the provision to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.


4.           Conversion Privileges.  The conversion privileges of this Note
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.


5.           Default.     The non-payment by the Borrower of the required
principal and interest payment due upon the Maturity Date for more than twenty
days after such date shall be an “Event of Default”.


6.           Entire Agreement; Amendment.  This Note and the Exchange Agreement
contains the entire understanding and agreement of the Parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Exchange Agreement, neither the Borrower nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Note may
be waived or amended other than by a written instrument signed by the Borrower
and the Holder holding at least a majority of the principal amount of the Note
then held by the Holder. Any amendment or waiver effected in accordance with
this Section shall be binding upon the Holder (and their permitted assigns) and
the Borrower.


7.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, by telecopy, e-mail or facsimile
transmission at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:


If to the Borrower, to:
 
CoConnect, Inc.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Fax: (760) 804-8845
 
If to the Holder, to:
 
Noctua Fund Manager, LLC
E-mail:



8.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Florida without reference to applicable
conflict of law principles.  All Parties consent to the exclusive jurisdiction
of the Federal Court or any state court sitting in Florida in any action, suit
or other proceeding arising out of or relating to this Note and each Party
irrevocably agrees that all claims and demands in respect of any such action,
suit or proceeding may be heard and determined in any such court and irrevocably
waives any objection it may now or hereafter have as to the venue of any such
action, suit or proceeding brought in any such court or that such court is an
inconvenient forum. EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS NOTE IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
HERETO.  Whenever possible, each provision of this Note shall be interpreted in
such manner as to be effective and valid under applicable law, but, if any
provision of this Note shall be held to be prohibited or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
9.           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. This Note, and all of the terms and conditions described
herein, is assignable and may be transferred sold, or pledged, hypothecated or
otherwise granted as security freely by the Holder. The Borrower may not assign
any of its obligations under this Note without the consent of the Holder.


10.           Shareholder Status.  The Holder shall not have rights as a
shareholder, including any voting right, of the Borrower with respect to
unconverted portions of this Note. However, the Holder will have all the rights
of a shareholder of the Borrower with respect to the shares of Common Stock to
be received by Holder after delivery by the Holder of a Conversion Notice to the
Borrower.


11.           Counterparts.  This Nte may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
Party and delivered to the other Parties hereto, it being understood that all
Parties need not sign the same counterpart.


12.           Further Assurances.  From and after the date of this Note, upon
the request of the Holder or the Borrower, the Borrower and the Holder shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Note


13.           Acknowledgments and Assent.  The Parties individually and
collectively acknowledge that they have been given adequate time to consider
this Note and that they were advised to consult with an independent attorney
prior to signing this Note and that they have in fact consulted with counsel of
their own choosing prior to executing this Note. The Parties agree that they
have read this Note and understand the content herein, and freely and
voluntarily assent to all of the terms herein.
 






SIGNATURE PAGE


IN WITNESS WHEREOF, the Borrower has signed and sealed this Note and delivered
it as of the date first set forth above.



 
COCONNECT, INC.
A Nevada corporation
 
/s/ Mark L. Baum
 
 
By: Mark L. Baum, Esq.
Its: President







FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN ORIGINAL
OF THE SAME.


 




LIST OF EXHIBITS


Exhibit A…………Exchange Agreement









































































________NFM _______Company
Page  of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 
